Citation Nr: 1138148	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-09 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUES

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at The University Hospital from June 2, 2006 to June 4, 2006.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Cincinnati, Ohio.  

Of record are bills for services provided to the Veteran by Bethesda North Hospital from June 12, 2006 to June 18, 2006 and by The University Hospital on June 9, 2006.  A December 2006 statement from the Veteran indicates that he was under the impression that a claim for reimbursement of expenses incurred from these institutions after the June 2 to June 4 incident had been adjudicated.  The Board is aware of a January 2008 statement that seems to indicate that the Veteran may have wanted to withdraw his claim with regard to services at Bethesda Hospital.  There is no statement from the Veteran to that effect.  In the March 2007 decision, the VAMC adjudicated only a claim of entitlement to payment or reimbursement of medical expenses incurred no later than June 4, 2006.  The Board therefore has no jurisdiction over any other issue.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  The question of whether a claim of entitlement to for payment or reimbursement of expenses incurred at the University Hospital on June 9, 2006 and/or at Bethesda North Hospital from June 12 to June 18 2006 is referred to the VAMC for appropriate action.  

In his April 2008 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew his request in a writing in May 2011.  


FINDINGS OF FACT

1.  Emergency services were provided to the Veteran in The University Hospital emergency department beginning June 2, 2004 for a condition that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health; that condition was not related to an accident or work related injury.  

2.  The Veteran did not become stabilized until June 4, 2006.  

3.  The Veteran is financially liable to the provider of emergency treatment from June 2 2006 to June 4, 2006 for that treatment and he has no health insurance coverage for payment or reimbursement for the emergency treatment.  

4.  At the time of the emergency treatment from June 2, to June 4, 2006 the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S. Chapter 17 within the preceding 24 months.  

5.  A VA or other Federal facility/provider was not feasibly available at the time of the June 2, 2004 medical emergency and an attempt to use such provider would not have been considered reasonable by a prudent layperson.  

6.  The Veteran has no adjudicated service-connected disability.  


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of expenses incurred for services provided to the Veteran from June 2, 2006 through June 4, 2006.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011);  38 C.F.R. §§ 17.1000 - 17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist Veterans in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Here, the Board is approving full payment of the unauthorized private medical expenses in question.  As such, the Board need not determine whether there has been compliance with these preliminary notice and duty to assist provisions of the VCAA.  



II.  The Merits to the Veteran's Claim

This case involves emergency services provided to the Veteran by a non-VA provider and there is no evidence, nor is it disputed, that the services were not authorized by VA in advance.  Congress has provided for payment or reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  

Under 38 U.S.C.A. § 1728(a), the following criteria must be met for payment or reimbursement by VA for medical expenses incurred in non-VA facilities:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

A document dated in May 2008 shows that the Veteran had no service-connected disabilities of record.  Therefore, 38 U.S.C.A. § 1728(2) is not satisfied and reimbursement or payment is not available under 38 U.S.C.A. § 1728.  

Under 38 U.S.C.A. § 1725, as implemented by 38 C.F.R. § 17.1002, the following criteria must all be met for payment or reimbursement of veterans for medical expenses incurred in non-VA facilities:  (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; (5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The Veteran is financially liable to the non-VA provider of the emergency treatment; (7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  

A June 2006 Cincinnati Fire Department record and a December 2006 statement from the Veteran document that the Veteran was transported by Emergency Medical Services (EMS) from the Cincinnati VAMC parking lot to The University Hospital on June 2, 2006 with complaints of abdominal pain.  The Board is aware of an undated handwritten statement in which a physician speculated that the Veteran was transported home first and then to The University Hospital.  His basis for that statement is not particularly probative and the Board finds the Cincinnati Fire Department record more probative of what transpired on June 2, 2006.  Records from The University Hospital document that he was admitted with intractable abdominal pain not entirely consistent with gastritis, diagnostic tests were conducted, and on June 4, 2006 he was discharged with a diagnosis of abdominal pain not otherwise specified.  

Review of the March 2007 decision indicates that the only fact in dispute is whether the VA facilities were feasibly available to provide the care that the Veteran received from June 2 through June 4 at The University Hospital.  The Veteran stated in a January 2010 letter that he has received treatment at VA since 2001 and there is a record of his treatment at the VAMC Cincinnati in May and June 2006.  Therefore the Board concludes that he had been enrolled in the VA Healthcare system under 38 U.S.C. Chapter 17 immediately prior to the June treatment.  

Requests for payment for services rendered by The University Hospital on the dates in question show that he is financially responsible for the emergency treatment.  There is no indicated that the Veteran's condition was due to an accident or a work related injury.  A document signed by a VA physician on September 1, 2006 provides evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention on June 2, 2006 would have been hazardous to life or health.  Of record is a Health Insurance Claim Form completed on June 2, 2006 listing the insurance plan or program name as "VETERANS HOSPITAL."  This shows that the Veteran had no health insurance coverage for payment or reimbursement for the emergency treatment.  There is no evidence to the contrary.  

Whether a VA or other Federal facility was feasibly available for the Veteran's treatment is a closer question.  VA treatment records document that the Veteran was treated at the Cincinnati VAMC on May 31, June 1, and June 2 of 2006.  VA had discharged him on June 2 with a finding that he had possible gastritis or gastroenteritis.  In the September 1, 2006 document, the VA physician indicated that VA facilities were feasibly available at the time of the Veteran's medical emergency.  The fact that the Veteran was transported from the VAMC parking lot and the September 2006 physician statement are evidence that VA facilities were feasibly available.  

That being said, there is evidence pointing to the opposite conclusion.  Notably, despite responding to the VAMC parking lot, the Cincinnati Fire Department nevertheless transported the Veteran to The University Hospital.  The Veteran indicated in a January 2010 letter that what prompted the call from his wife for emergency services was his collapse in the parking lot.  That EMS personnel took the Veteran from that parking lot to The University Hospital is evidence that VA facilities were not feasibly available, because, otherwise, it simply does not follow that the EMS personnel would transport the Veteran to The University Hospital rather than to the VAMC.  

After weighing the evidence for and against a finding that VA facilities were not feasibly available at the time of the Veteran's June 2, 2006 medical emergency, the Board finds the evidence to be evenly balanced.  As such, the Board must find that VA or Federal facilities were no feasibly available.  

Finally, there is the question of whether the medical emergency continued until discharge on June 4, 2006.  The Board finds no evidence that the Veteran stabilized prior to his discharge on June 4, 2006 and therefore concludes that the medical emergency continued until that discharge.  

As all elements for payment or reimbursement under 38 U.S.C.A. § 1725 have been met for services rendered from June 2, to  June 4, 2006, the claim must be granted.  


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses provided at The University Hospital from June 2 to June 4, 2006 is granted



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


